Citation Nr: 1610600	
Decision Date: 03/16/16    Archive Date: 03/23/16

DOCKET NO.  13-18 491A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability as a result of service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Brian D. Hill, Attorney


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1999 to January 2002.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran withdrew a request for a videoconference hearing in December 2013.

The Board notes that in correspondence dated in September 2012, the Veteran withdrew any appeal as to the service connection issues concerning right shoulder and asthma disorders and the plantar warts increased rating issue.  Claims for service connection for a low back disability and an increased rating for scalp rash and pseudofolliculitis barbae were addressed in a February 2013 statement of the case and claims for increased ratings for left and right knee disabilities were addressed in a March 2015 statement of the case.  However, those issues have not been perfected for appellate review.  Claims for service connection for a psychiatric disability and increased rating for pes cavus were resolved by rating decisions in November 2012 and February 2013.  Therefore, the issue listed on the title page is the only matter remaining on appeal.


REMAND

A review of the record shows that additional development is required prior to appellate review.  Significantly, pertinent evidence related to the Veteran's past employment was added to the record subsequent to the July 2013 statement of the case.  A January 2011 VA examination report noted he was considering applying for Social Security Administration (SSA) benefits.  VA records also show that during the course of this appeal, the Veteran was enrolled in a VA vocational and rehabilitation program and that he has graduated from college with a degree in graphic design.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide updated information concerning his education and employment status since May 2010, and whether he has applied for SSA benefits.

2.  Obtain the Veteran's VA vocational rehabilitation records and associate them with the record.  

3.  Obtain any pertinent VA medical records not yet associated with the appellate record, and associate them with the record.  

4.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

